Broyles, C. J.
1. The compensation, insurance, and maintenance and support allowance payable to World-War veterans under parts II, III, and IV, respectively, of the World-War veterans act of 1924 (June 7, 1924, c. 320, sec. 1, 43 Stat. 607), is not subject to the claims of creditors of any person to whom an award is made under parts II, III, or IV of said act. 38 U. S. C. A. § 454. See also Payne v. Jordan, 152 Ga. 367 (110 S. E. 4), s. c. 36 Ga. App. 787 (138 S. E. 262), Grandview Hospital Co. v. Clark, 30 O. App. 30 (164 N. E. 67).
2. Under the foregoing ruling and the facts of the instant case, the court did not err in dismissing the suit brought for necessities furnished by the plaintiffs to a minor, where the minor’s entire estate consisted of compensation awarded to him by the United States for the death of his father, who was in the United States army during the World War.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.